DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 20-22, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atiya et al. (2016/0000332).
Claim 1
 	Atiya et al. (2016/0000332) discloses a light source (Fig. 1, Ref. 1) to generate light that is to be output onto an object external to the intraoral scanner (Fig. 1, Ref. 7); a moveable opto-mechanical module (Fig. 1, Ref. 5) comprising integrated projection/imaging optics (See optical elements Fig. 2b) and an exit pupil (See Figures below), the projection/imaging optics having an optical axis (See Fig. 2B), wherein the projection/imaging optics (Fig. 1, Ref. 5) are entirely integrated into the moveable opto-mechanical module (Motor Ref. 13 move the optical system Ref. 5); an axial actuator (Fig. 1, Ref. 13) coupled to the moveable opto-mechanical module (Fig. 1, Ref. 5) and configured to move the moveable opto-mechanical module (Fig. 1, Ref. 5) comprising an entirety of the projection/imaging optics (See Fig. 2b) in the optical axis (Fig. 2b, Ref. 24) to achieve a plurality of focus settings (Para. 0057); and an image sensor (Fig. 1, Ref. 10) configured to receive reflected light that has been reflected off of the object external (Fig. 1, Ref. 7) to the intraoral scanner for the plurality of focus settings (Para. 0055-0057).  
[AltContent: arrow]
    PNG
    media_image1.png
    472
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    434
    576
    media_image2.png
    Greyscale

[AltContent: textbox (Exit Pupil)]

Claim 2
 	Atiya et al. (2016/0000332) discloses a front tip (Fig. 1, Ref. 6) extending from the projection/imaging optics (Fig. 1, Ref. 5) in the optical axis (See Fig. 1), wherein the front tip (Fig. 1, Ref. 6) is to output the light onto the object external (Fig. 1, Ref. 7) to the intraoral scanner.  
Claim 3
 	Atiya et al. (2016/0000332) discloses the front tip (Fig. 1, Ref. 6) is a hollow front tip that comprises a fold mirror (Fig. 4, Ref. 22) at a distal end of the hollow front tip (Fig. 4, Ref. 6).  
Claim 4
 	Atiya et al. (2016/0000332) discloses there is no optical surface (no optical element) between the exit pupil (See Fig. 2b above) and the fold mirror (Fig. 4, Ref. 22) in the optical axis (Fig. 2b, Ref. 24).  
Claim 20
 	Atiya et al. (2016/0000332) discloses the projection/imaging optics comprise combined projection optics and imaging optics that share one or more lenses and an optical path (See Fig. 1, Ref. 1, 5, 10).  
Claim 21
 	Atiya et al. (2016/0000332) discloses the projection/imaging optics are optics of a confocal optical system (See Abstract).  
Claim 22
 	Atiya et al. (2016/0000332) discloses the image sensor is a light field image sensor (CCD, Para. 0038).
Claim 24
 	Atiya et al. (2016/0000332) discloses optical system comprising the projection/imaging optics comprises five or fewer lenses (See Fig. 2b has 4 lenses).  
Claim 25
 	Atiya et al. (2016/0000332) discloses an optical system comprising the projection/imaging optics (See Fig. 2b) is entirely integrated into the moveable opto-mechanical module (Fig. 1, Ref. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10, 16-19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atiya et al. (2016/0000332).
Claim 5-6
	Atiya et al. (2016/0000332) discloses the claimed invention except for a deviation from telecentricity of a chief ray between the projection/imaging optics and the fold mirror relative to a scan field size of between 3 and 10 degrees; the fold mirror is disposed at a 30-60 degrees to the optical axis at the distal end of the front tip. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with telecentricity and folding mirror angle range disclosed above, since it was well known in the art that providing the degrees of freedom listed above allows for an affective scanning range of an object, therefore improving the overall scan area at each interval. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 7
	Atiya et al. (2016/0000332) discloses the claimed invention except for the fold mirror is a heated defogging mirror. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with defogging since it was well known in the art that defogging optical elements improve the optical sensitivity of the light detected, therefore improving the quality of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
 Claim 8
	Atiya et al. (2016/0000332) discloses the claimed invention except for the front tip is configured to be removable from the intraoral scanner. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with the detachable front tip since it was well known in the art that having the front tip detachable allows the interchange between different tips, therefore allowing the device to be used in different applications. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9
	Atiya et al. (2016/0000332) discloses the claimed invention except for the front tip has a height of 20 mm or less. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with the tip thickness listed above since it was well known in the art that having the above disclosed thickness range allows the device to be used in different space limiting application, therefore improving its access into confined areas. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 10
	Atiya et al. (2016/0000332) discloses the claimed invention except for the light source comprises a light emitting diode (LED). It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with the LED since it was well known in the art that using LED’s require less power, therefore improving the efficiency of the device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 16
	Atiya et al. (2016/0000332) discloses the claimed invention except for the projection/imaging optics are configured to be movable as a unit along the optical axis for a range between 0.1 mm to 5 mm and have a depth scanning range between 5 mm to 40 mm. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with movable range listed above since it was well known in the art that the movable range listed above provides accurate focusing areas on the object, therefore improving the quality of the scanned object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17-19
	Atiya et al. (2016/0000332) discloses the claimed invention except for a diameter of the projection/imaging optics in the optical axis is 15 mm or less; the projection/imaging optics have an axial magnification of 4x to 30x; the projection/imaging optics have an axial magnification of 5x to 12x . It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with the different optical axis or magnifications listed above since it was well known in the art that having the different optical axis and magnification allows for better imaging analysis of the object, therefore improving the quality of the image. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 23
	Atiya et al. (2016/0000332) discloses the claimed invention except for the projection/imaging optics comprise comprises three or fewer lenses. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Atiya et al. (2016/0000332) with the three or fewer lenses since it was well known in the art that having fewer lenses reduces the overall size of the device, therefore making it more compact for application into space limiting areas. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 11, the prior art fails to disclose or make obvious a beam splitter having a first surface and a second surface; and a transparency disposed at the first surface of the beam splitter, the transparency comprising a spatial pattern disposed thereon, wherein the transparency is configured to be illuminated by the light from the light source and to output patterned light comprising the spatial pattern through the beam splitter and onto the object external to the intraoral scanner; wherein the image sensor is disposed at the second surface of the beam splitter, wherein the image sensor is configured to receive reflected patterned light that has been reflected off of the object and directed back through the beam splitter, and in combination with the other recited limitations of claim 1. Claims 12-15 are allowed by the virtue of dependency on the allowed claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 1, 2022